Citation Nr: 0931327	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  99-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
as secondary to a service-connected disability.

2.  Entitlement to service connection for arthritis of the 
cervical spine as secondary to a service-connected 
disability.

3.  Entitlement to service connection for arthritis of the 
right knee with instability as secondary to a service-
connected disability.

4. Entitlement to a rating in excess of 10 percent prior to 
June 25, 2003, and in excess 20 percent after June 25, 2003, 
for the postoperative residuals of a left medial 
meniscectomy.

5.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to August 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from May 2001 and August 2003 RO rating decisions. 

The Board notes that the RO denied entitlement to a rating in 
excess of 10 percent for the residuals of a left knee injury 
in a March 1998 rating decision for a disability listed under 
Diagnostic Code 5259.  The Veteran perfected his appeal as to 
this issue and, in an April 2001 decision, the Board granted 
entitlement to a separate 10 percent rating for left knee 
degenerative joint disease (DJD) (under Diagnostic Codes 5003 
and 5010) and denied entitlement to a rating in excess of 10 
percent for a slight impairment (under Diagnostic Code 5257).  
The Veteran did not appeal the Board's determination as to 
denial of a rating in excess of 10 percent for knee 
impairment under Diagnostic Code 5257 and that determination 
is final.

In a May 2001 rating decision, however, the RO established a 
10 percent disability rating for DJD of the left knee 
effective from April 28, 1997, the date of the reopened claim 
for an increased rating.  The Veteran subsequently expressed 
disagreement with the May 2001 decision by correspondence 
received in August 2001 and his appeal is construed as from 
the compensation level assigned.  In an August 2003 rating 
decision the RO granted entitlement to a separate 10 percent 
rating for left knee instability effective from June 25, 
2003, and denied entitlement to ratings in excess of 10 
percent for the residuals of a left knee injury with a 
history of left medial meniscectomy and for traumatic 
arthritis of the left knee.  The Veteran also appealed that 
determination without addressing any specific disagreement 
and in a January 2004 rating action the RO, in essence, found 
the disabilities rated under Diagnostic Codes 5257 and 5259 
were more appropriately evaluated as one disability 
warranting a 20 percent rating under the provisions of 
Diagnostic Code 5257 effective from June 25, 2003.  For these 
reasons, the Board finds the increased rating issues on 
appeal are more properly addressed as provided on the title 
page of this decision.

In the August 2003 rating decision, the RO also denied 
service connection for lumbosacral strain, for cervical spine 
arthritis, and for right knee arthritis, each claimed as 
secondary to the service-connected left knee disability.  The 
Veteran filed a notice of disagreement (NOD) in October 2003, 
and the RO issued a statement of the case (SOC) in January 
2004.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in March 2004.

In March 2005, the Board remanded the claims for increased 
ratings for postoperative residuals of a left medial 
meniscectomy and for traumatic arthritis of the left knee to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After 
accomplishing the requested action, the RO continued the 
denial of the claims (as reflected in a September 2007 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.  

In August 2008, the Board determined that new and material 
evidence had been received to reopen the claims for service 
connection for lumbosacral strain, cervical spine arthritis, 
and right knee arthritis, but remanded these claims, on the 
merits, to the RO, via the AMC.  The Board also remanded the 
claims for increased ratings for left knee disabilities.  
After accomplishing the requested action, the RO continued 
the denial of the claims (as reflected in a May 2009 SSOC), 
and returned these matters to the Board for further appellate 
consideration.  

The Board also notes that the Veteran perfected appeals 
pertaining to service connection for erectile dysfunction, an 
increased rating and earlier effective date for posttraumatic 
stress disorder (PTSD), and entitlement to a total disability 
rating based on individual unemployability (TDIU).  In an 
August 2008 decision, the Board denied the claim for service 
connection for erectile dysfunction; denied an earlier 
effective date for the grant of service connection for PTSD; 
denied a rating in excess of 50 percent for PTSD prior to 
June 21, 2005; increased the rating for PTSD to 70 percent 
effective June 21, 2005; and granted a TDIU effective June 
21, 2005.  Therefore, these matters are no longer before the 
Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2. The Veteran's cervical spine, lumbosacral spine, and right 
knee disabilities were not shown in service or within one 
year of service; and the competent, probative evidence on the 
question of whether there exists a medical relationship 
between any cervical spine, lumbosacral spine or right knee 
disability and the Veteran's service, to include a service-
connected left knee disability, weighs against the claims.

3.  Recurrent subluxation or lateral instability of the left 
knee was not objectively shown prior to June 25, 2003; since 
June 25, 2003, the left knee has shown no more than moderate 
lateral instability.

4.  Traumatic arthritis of the left knee disability has been 
manifested by range of motion of no less than 5 degrees of 
extension and 90 degrees of flexion.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability, to include as secondary to service-connected left 
knee disability, are not met.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

2.  The criteria for service connection for lumbosacral spine 
disability, to include as secondary to service-connected left 
knee disability, are not met.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

3.  The criteria for service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability, are not met.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

4.  The criteria for a rating in excess of 10 percent prior 
to June 25, 2003, and in excess of 20 percent since June 25, 
2003, for postoperative residuals of a left medial 
meniscectomy, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5257, 5259 (2008).

5.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id.  

The Board is also aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), applicable to claims 
for increased ratings.  In Vazquez-Flores, the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim:  (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2003 pre-rating letter and an 
April 2005 post-rating letter provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The April 2005 letter also provided notice 
regarding what information and evidence is needed to 
substantiate a claim for a higher disability rating, and 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claims on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  

With respect to the May 2001 rating decision, no VCAA notice 
was provided prior to the RO's implementation of the Board's 
award of the separate 10 percent rating for DJD of the left 
knee.  With respect to the remaining claims, the August 2003 
RO rating decision reflects the RO's initial adjudication of 
the claims after issuance of the February 2003 letter.  

Subsequently, with respect to the claims for service 
connection, a March 2006 letter provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

With respect to the claims for increased ratings, the January 
2004 SOC provided notice as to the criteria used to evaluate 
the Veteran's service-connected left knee disabilities.  A 
September 2008 letter also provided these criteria in 
addition to information pertaining to VA's assignment of 
disability ratings, consistent with Vazquez-Flores.

After issuance of the March 2006 and September 2008 letters, 
and opportunity for the Veteran to respond, the May 2009 SSOC 
reflects readjudication of the claims.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs); records from the 
Social Security Administration (SSA); VA treatment records 
dated through October 2008; private medical records from Dr. 
De Geurhery, Wilson Immediate Care, P.A., Wilson Medical 
Center, and Wilson Medical Group; and the reports of December 
1997, April 1999, June 2003, December 2006, and November 2008 
VA examinations.  Also of record and considered in connection 
with the appeal are the various written statements provided 
by the Veteran and by his attorney, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 3.307, 3.309. 

In various statements, the Veteran has asserted that his 
right knee, cervical spine, and lumbar spine disabilities are 
secondary to his service-connected left knee disabilities.  
The Board finds that while the Veteran has current 
disabilities of the right knee, cervical spine, and lumbar 
spine, service connection must be denied because there is no 
evidence of a medical nexus between these disabilities and 
either a service-connected disability or service itself.

The Veteran's STRs are unremarkable for complaints, 
treatment, or findings involving the right knee, cervical 
spine, or lumbar spine.  An October 1967 record notes that he 
sprained his left knee and it was wrapped in an ACE bandage.  
A January 1968 record notes that he jumped and "caught" his 
knee; pressure to the left lateral knee created a popping 
sensation and the symptoms were then completely resolved.  On 
his August 1968 separation examination, his spine and lower 
extremities were normal.  On the corresponding Report of 
Medical History, he denied recurrent back pain or knee 
problems.

In an October 1969 rating decision, the RO granted service 
connection for postoperative residuals of a left knee 
meniscectomy, which the Veteran had undergone in July 1969.  

In a January 1990 private medical record from Dr. Nelson, it 
was noted that the Veteran said that his back began hurting 4 
months ago.  An X-ray was unremarkable for degenerative disc 
disease (DDD) or arthritis; he was diagnosed with lumbosacral 
strain.  An August 1996 VA treatment record notes that the 
Veteran complained of a 8-9 year history of low back pain, 
which he said was related to parachute jumping in service.   
Subsequent records from Dr. de Geuhery and Wilson Immediate 
Care, PA, also show complaints and treatment for back pain.  

A March 2001 VA treatment record reflects the Veteran's 
complaints of bilateral knee pain.  The assessment was DJD of 
both knees, left worse than right.  A March 2001 VA X-ray of 
the right knee showed minimal swelling without other 
abnormality.  A September 2001 VA treatment records notes 
longstanding bilateral knee pain with right knee pain 
accelerating one year ago.  

The report of a June 2003 VA spine examination reflects the 
Veteran's complaints of neck and low back pain, which he 
related to service.  He was diagnosed with DJD of he cervical 
spine (confirmed by X-ray) and lumbosacral spine pain with 
limited motion (DJD was not confirmed by X-ray).  The Veteran 
said that he believed his back and neck problems were 
secondary to his service-connected left knee; the examiner 
opined that these problems were not secondary to the service-
connected left knee disability.

The report of a June 2003 VA joint examination reflects the 
Veteran's complaints of bilateral knee pain.  He said that 
his right knee had been hurting for a number of years, but in 
the last three years it had deteriorated to a point where it 
was unstable and required him to wear a brace.  He was 
diagnosed with arthritis of the right knee with limited 
motion.  The VA examiner opined that the right knee 
disability was "not at least as likely as not" due to his 
service-connected left knee.  

In a December 2003 letter, Dr. de Guehery noted that the 
Veteran had sustained injury to the knee during service 
(presumably referring to the left knee).  The doctor stated 
that the Veteran developed significant osteoarthritis, which 
caused him to favor the other (right) knee.  The doctor 
stated that Veteran later developed more diffuse 
osteoarthritis in the right knee and diffuse pain in his 
spine and that consideration should be given for service 
connection.  

The report of a December 2006 VA joint examination reflects 
that the Veteran was diagnosed with traumatic arthritis of 
both the right and left knees.  The VA examiner initially 
related both knee disabilities to parachuting during service; 
however, in a March 2007 memorandum, the VA examiner stated 
that on further review of the claims file, there was no 
evidence that the Veteran's right knee was related to 
service.  The VA examiner opined that there was no rationale 
to justify his previous opinion and that the only service-
connected problem was the Veteran's left knee.

Private medical records from Wilson Medical Group reflect 
that the Veteran had DJD and DDD of the cervical spine and 
DDD of the lumbosacral spine (confirmed by a July 2006 
magnetic resonance imaging (MRI)).  A February 2008 X-ray 
also showed mild degenerative changes of the lumbosacral 
spine.  

The report of a November 2008 VA examination reflects that 
the Veteran was diagnosed with chronic lumbosacral strain, 
DDD/DJD of the cervical spine, and arthritis of the right 
knee.  The VA examiner opined that these disabilities were 
not incurred or aggravated as a result of the service-
connected left knee disability.  With regard to the cervical 
and lumbosacral spine, the examiner explained that the 
medical records reflected that these problems developed with 
no relationship to the left knee and there was no evidence of 
aggravation.  With regard to the right knee, the examiner 
noted that the records did not show a chronic or ongoing gait 
disturbance caused by the left knee, which would have 
affected the right knee.  The examiner further noted that 
recent orthopedic notes reflected that the right knee was 
worse than the left and that the limp that he showed on 
examination was due to right knee pain.  Hence, there was no 
indication that the left knee was causing or aggravating the 
right knee condition.        

With regard to direct service connection, there is no 
evidence that the neck, low back, or right knee disabilities 
were incurred in service or are otherwise directly related to 
service.  Moreover, arthritis did not develop within one year 
of service, so service connection on a presumptive basis is 
not warranted either.  Rather, the medical evidence reflects 
that these disabilities developed in the 1990s-more than 20 
years after the Veteran's service.  The Board notes that the 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Moreover, neither the Veteran nor his 
attorney has presented or identified any existing medical 
evidence or opinion that would, in fact, support a direct 
relationship between these disabilities and service.

As mentioned, the Veteran's primary argument has been that 
his neck, low back, and right knee disabilities are secondary 
to his service-connected left knee disability.  In this 
regard, the June 2003 VA examiner, December 2006 VA examiner, 
and November 2008 VA examiner all provided medical opinions 
against such a relationship.  On the other hand, Dr. de 
Guehery noted that the left knee disability caused the 
Veteran to favor his right leg.  Although the doctor did not 
outright state that this caused the right knee and spine 
disabilities, the doctor suggested a possible medical 
relationship.  

It is the Board's responsibility to weigh the evidence 
(both favorable and unfavorable) and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Obviously, this responsibility is more 
difficult when, as here, medical opinions diverge.  And at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, as explained below, there are 
legitimate reasons for accepting the VA examiners' opinions 
over Dr. de Guehery's.  

The Board notes that the VA examiners' opinions were based on 
a review of the entire claims file, as well as treatment 
records from Dr. de Guehery and a physical examination of the 
Veteran.  Consequently, these opinions are especially 
probative.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996).  Moreover, the 
November 2008 VA examiner provided rationale for her 
opinion-noting that treatment records showed that the spine 
disabilities developed independently from the left knee 
disability and that there was no evidence of the type of gait 
disturbance that would have caused or aggravated the 
Veteran's right knee or spine.  

On the other hand, Dr. de Guehery's opinion is more 
equivocal.  He noted that the Veteran favored his right leg, 
and that right knee and spine disabilities later developed, 
but did explicitly state or explain how the left knee caused 
or aggravated the arthritis of the right knee or spine.   

For these reasons, the Board finds that the VA examiners' 
opinions are more probative than the opinion of Dr. de 
Guehery and the claims for service connection for neck, low 
back, and right knee disabilities must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as preponderance of the evidence is against these claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Increased Rating for the Left Knee

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, the Veteran's left knee disability was 
initially rated under DC 5259, for symptomatic removal of 
semilunar cartilage, which warrants a 10 percent rating.  A 
rating in excess of 10 percent is not available under DC 
5259.  38 C.F.R. § 4.71a, DC 5259.  

As mentioned, the Board granted a separate 10 percent rating 
for DJD or arthritis of the left knee in April 2001.  Under 
Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by X-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  A 30 percent rating requires flexion limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.  

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The report of a December 1997 VA joint examination reflects 
the Veteran's complaint of right knee pain.  The knee was 
stable and there were no flare-ups.  The Veteran used a knee 
brace for his left knee; there were no dislocations or 
inflammatory arthritis.  The Veteran had full extension of 
the left knee, but flexion was limited to 90 degrees with 
pain on movement.  There was no fatigue, weakness, or lack of 
endurance.  There was no instability, weakness, tenderness, 
redness, or increased warmth.  There was no evidence of 
abnormal weight bearing.  An X-ray showed early degenerative 
disease.

The report of an April 1999 VA joint examination reflects the 
Veteran's complaint of left knee discomfort since service.  
He did not report any flare-ups and the condition appeared to 
be stable.  He used a knee brace on his left knee, but had 
not had any further dislocation or overt shift since the 
original injury.  On objective examination, the Veteran 
walked slowly with a cane.  There was no swelling or 
tenderness to touch.  There was no overt instability or 
weakness and no abnormal shoe wear.  Range of motion was from 
0 degrees of extension to 125 degrees of flexion without 
manifestation of pain.  The knee was stable medially, 
laterally, anteriorly and posteriorly.  The VA examiner 
stated that the Veteran did not have significant limited 
motion and was unable to confirm any significant instability.  
The examiner stated that pain was the primary concern, but 
that this was well alleviated when the Veteran took 
Ibuprofen.  

During a January 2001 Board hearing, the Veteran testified 
that he began wearing a left knee brace in the 1990s.  He 
said his knee had gotten very weak and he had trouble walking 
or getting around.  He said he took 800 milligrams of 
Ibuprofen, three times a day.  

A May 2001 VA orthopedic consultation note reflects that the 
Veteran wore a brace for his left knee and that the pain in 
that knee was well-tolerated.  His main complaint was right 
knee pain and intermittent swelling.  In September 2001, he 
said he had mechanical symptoms of giving way, which caused 
him to fall to the ground.  It appears, however, that these 
complaints were in relation to the right knee, because the 
doctor only examined and made note of the right knee.  

The report of the June 2003 VA joint examination reflects the 
Veteran's complaints of worsening left knee symptoms.  He 
said his left knee had become unstable and required him to 
wear a brace.  Range of motion was from 5 degrees of 
extension to 100 degrees of flexion.  The knee was unstable, 
1+, medial to lateral.  

A May 2004 VA treatment record notes that the Veteran felt 
his knees were doing well with Tylenol and braces.  He said 
his pain was seldom above a 4 (on a scale of 0 to 10).  In 
October 2004, he reported that his knee pain was well-
controlled.  He continued to use knee braces and walked with 
a cane.  He reported no recent falls.  

The report of a December 2006 VA joint examination reflects 
the Veteran's complaints of worsening knee pain and 
instability.  He said both knees slipped out if he was not 
wearing a brace.  He said he had difficulty weight-bearing, 
walking for any significant distance, and climbing steps.  He 
used knee braces and walked with a cane.  He said he took 
Tylenol daily and that this helped some.  He reported flare-
ups with repeated motion and said he was unable to do any 
extensive exercise.  On physical examination, range of motion 
of the left knee was from 5 degrees of extension to 100 
degrees of flexion.  He complained of severe pain and could 
not do any repetitive motion.  The knee was unstable 
medially.  Movement was felt medial and lateral, posterior 
and anteriorly, about equal degrees of 1+.  

The report of a November 2008 VA joint examination reflects 
the Veteran's continued complaints of worsening left knee 
pain and instability.  On physical examination, there was no 
bony enlargement or deformity.  There was tenderness and 
crepitation.  There was mild lateral instability.  There were 
no patellar or meniscus abnormalities.  Active range of 
motion was from -5 degrees of extension (lacking 5 degrees) 
to 90 degrees of flexion with pain beginning at 90 degrees.  
Passive range of motion was from 0 degrees of extension (with 
pain at the endpoint) to 95 degrees of flexion with pain from 
90 to 95 degrees.  The diagnosis was left knee medial 
meniscectomy with mild DJD.  The examiner stated that the 
disability interfered with standing, walking and using a 
clutch.  It was also mentioned that he would have trouble 
getting in and out of a truck.  

1.	Increased Rating for Postoperative Residuals of a Left 
Medial 
Meniscectomy (Diagnostic Codes 5257 and 5259)

As mentioned, a 10 percent rating has been assigned for this 
disability prior to June 25, 2003, and a 20 percent rating 
has been assigned from that date.  This disability has been 
evaluated pursuant to both Diagnostic Code 5257 and 5259; 
however, a rating in excess of 10 percent is not available 
under Diagnostic Code 5259.  

To warrant a 20 percent rating under Diagnostic Code 5257, 
the evidence must show moderate recurrent subluxation or 
lateral instability.  Prior to the June 2003 VA examination, 
there was no objective evidence of left knee instability, 
much less moderate instability.  Although the Veteran used of 
a left knee brace and cane and had subjective complaints of 
instability, the December 1997 and April 1999 VA examiners 
both found no objective evidence of instability.  Hence, a 
rating in excess of 10 percent prior to June 2003 is not 
warranted under DC 5257.  

Since June 2003, a 20 percent rating has been assigned 
pursuant to DC 5257.  To warrant a 30 percent rating under DC 
5257, the evidence must show severe recurrent subluxation or 
lateral instability.  The June 2003 VA examiner noted that 
the left knee was unstable, medial to lateral, 1+.  In May 
2004, the Veteran reported no recent falls.  The December 
2006 VA examiner noted movement medial and lateral, posterior 
and anteriorly, was equal to 1+.  The November 2008 VA 
examiner also noted mild left knee instability.  In sum, this 
evidence reflects that the instability of the left knee has 
been no more than moderate in nature since June 2003.  Hence, 
a rating in excess of 20 percent from June 2003 is not 
warranted under DC 5257.      

2.  Increased Rating for Traumatic Arthritis of the Left Knee

As mentioned, traumatic arthritis of the left knee is rated 
based on limitation of flexion and extension.  If arthritis 
is confirmed by X-ray, such as in this case, a 10 percent 
rating is assigned if limitation of motion of the joint 
involved is noncompensable under the corresponding Diagnostic 
Codes.  Here, during the appeal period, range of motion 
studies have not shown limitation of flexion or extension to 
a compensable degree.  Hence, a rating in excess of 10 
percent is not warranted.  

On December 1997 VA examination, flexion of the left knee was 
limited to 90 degrees.  In April 1999, flexion was to 125 
degrees; in June 2003 and December 2006, flexion was to 100 
degrees; and in November 2008, flexion was to no less than 90 
degrees.  Flexion limited to 60 degrees is required for a 
noncompensable rating and flexion limited to 45 degrees is 
required for a 10 percent rating under DC 5260.  The evidence 
shows that even when considering painful motion, left knee 
flexion has not warranted a noncompensable rating, much less 
a rating in excess of 10 percent during the relevant time 
period.  

On December 1997 and April 1997 VA examination, the Veteran 
had full extension of the left knee.   In June 2003 and 
December 2006, extension was limited to 5 degrees.  On 
November 2008 VA examination, active extension was limited to 
5 degrees, but he had full passive extension.  Extension 
limited to 5 degrees is required for noncompensable rating 
and extension limited to 10 degrees is required for a 10 
percent rating under DC 5261.  The evidence shows that even 
when considering painful motion, left knee extension has 
warranted no more than a noncompensable, 0 percent rating 
during the relevant time period.      

In sum, a rating in excess of 10 percent is not warranted for 
traumatic arthritis of the left knee.  This evidence also 
provides no basis for assignment of separate ratings for 
limited flexion and extension.  See VAOPGCPREC 9-2004; 69 
Fed. Reg. 59,990 (2004).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  However, even considering pain and other factors, 
the evidence simply does not support assignment of any higher 
rating under DC 5261 or a separate, compensable rating under 
DC 5260.

3.  Both Disability Ratings for the Left Knee

Additionally, the Board finds that there is no showing that, 
at any point during the relevant time period, the Veteran's 
left knee disabilities reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (as cited in the October 2008 SOC).  Although the 
Veteran is apparently unemployed, SSA records show that he 
was found disabled due to major depression and asthma.  The 
Veteran's left knee disabilities have not, in and of 
themselves, objectively been shown to markedly interfere with 
employment, to warrant frequent periods of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  Hence, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board finds that the record 
presents no basis for assignment of higher schedular ratings 
for the left knee disabilities under any applicable rating 
criteria.  As such, there also is no basis for staged ratings 
of the disabilities, pursuant to Hart, and the claims for 
higher ratings must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of higher 
ratings, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a cervical spine disability, to 
include as secondary to left knee disability, is denied.

Service connection for a lumbosacral spine disability, to 
include as secondary to left knee disability, is denied.

Service connection for a right knee disability, to include as 
secondary to left knee disability, is denied.



A rating in excess of 10 percent prior to June 25, 2003, and 
in excess 20 percent after June 25, 2003, for the 
postoperative residuals of a left medial meniscectomy, is 
denied.  

A rating in excess of 10 percent for traumatic arthritis of 
the left knee is denied.  


____________________________________________
Wayne M. Braeuer
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


